Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-20), Species I (without perforations) in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that examining all currently pending claims would not place an undue burden on the Examiner.  This is not found persuasive because the method of making a mat material is distinct from an exercise mat.  Each invention requires different areas of extensive search that would require an undue burden for examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 8, 14, 15, 18, and 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2020.  Claims 7 and 17 also require “at least one perforated bottom layer” which is present in the non-elected Species II.  Therefore, Claims 7, 9, 10, 17, 19, and 20 are also withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 contains the exact limitation that is already present within parent Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 11-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Subramanian (US Patent 8,652,624) in view of Hergenrother (US Patent 5,260,123).
Regarding Claim 1, Subramanian discloses a cushioning device (see Col. 1, Lines 49-52) comprising: at least one top layer, the at least one top layer comprising polyurethane; (see Col. 6, Lines 38-44 and Col. 29, Lines 19-36) at least one bottom layer adjacent to the at least one 
Regarding Claim 3, Subramanian discloses wherein the at least one top layer also comprises: polyurethane (see Col.  6, Lines 36-37); texture; at least one antimicrobial agent; or at least one open cell structure; or any combination thereof.
Regarding Claim 6, Subramanian discloses wherein: the at least top one layer is operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer is 
Regarding Claim 11, Subramanian teaches an exercise mat comprising: at least one top layer, the at least one top layer comprising polyurethane (see Col. 6, Line 43, “polyurethane”); at least one bottom layer adjacent to the at least one top layer, the at least one bottom layer comprising at least one synthetic rubber and at least one natural rubber (Col. 6, Lines 30-37); and at least one middle layer (Hergenrother: 4) disposed between the at least one top laver and the at least one bottom laver, the at least one middle laver comprising at least a fabric (Hergenrother: Col. 17, Lines 19-34).
Regarding Claim 12, Subramanian discloses further comprising at least one middle layer disposed between the at least one top layer and the at least one bottom layer (see combination of Subramanian and Hergenrother).
Regarding Claim 13, Subramanian discloses wherein the at least one top layer also comprises: at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof.  This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.
Regarding Claim 16, Subramanian discloses wherein: the at least top one layer is operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer is operable as an exercise surface and as a floor contact surface.  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC J KURILLA/Primary Examiner, Art Unit 3619